UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6346



EUGENE HARRISON, a/k/a Eugene Paul Harrison,


                                            Plaintiff - Appellant,

          versus


THOMAS MOTEKA, a/k/a Thomas Motycka, Doctor,
individually and in his official capacity;
LEON JOYNER, Director of Physicians Health
Services, individually and in his official
capacity; ARAMARK'S FOOD SERVICES DIRECTOR AND
EMPLOYEES; DIETICIANS, individually and in
their official capacities; BOB CEEFFERS,
Supervisor; OFFICER JARVIS, Alvin S. Detention
Center Officer, individually and in his
official   capacity;    LIEUTENANT   BURROUGH,
individually and in his official capacity;
OFFICER DUKES, individually and in his
official    capacity;      OFFICER    HYDRICK,
individually and in his official capacity;
OFFICER CHANCE, individually and in his
official capacity; NURSE NIKKI, Physicians
Health Services Nurse, individually and in her
official capacity; NURSE SHERRY, individually
and in her official capacity,


                                           Defendants - Appellees,

          and


MS. BAKER,

                                                        Defendant.
Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:06-cv-01203-PMD)


Submitted:   July 31, 2007               Decided:    August 8, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Harrison, Appellant Pro Se. John K. Blincow, Jr., Ashley S.
Heslop, TURNER, PADGET, GRAHAM & LANEY, P.A., Charleston, South
Carolina; Joseph DuRant Thompson, III, HAYNSWORTH, SINKLER & BOYD,
P.A., Charleston, South Carolina; William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Eugene Harrison appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       Harrison v. Moteka,

No. 9:06-cv-01203-PMD (D.S.C. Feb. 16, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -